Title: Case of Randall and Whitney, [4 January] 1796
From: Madison, James
To: 


[4 January 1796]

   
   After several members had testified as to the nature of their conversations with Randall and Whitney, Blount (North Carolina) moved to put the question whether any conversation had passed between Smith (Maryland) and Randall which had “an appearance of intending to corrupt the integrity of members of this House” (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 4th Cong., 1st sess., 209).


Mr. Madison thought the motion proper, in the strictest sense. The charge was general; and the answer to the question might be of a nature to corroborate that general charge.
